Title: Robert Delap to John Adams, 24 Feb. 1786
From: Delap, Robert
To: Adams, John


          
            
              Sir
            
            

              Fleet Prison

              24th. Feby 1786.
            
          

          The number of years that have elapsed together with the various
            important objects that have engrossed your attention during that period have very
            possibly obliterated the remembrance of so insignificant a person as me; but cannot I
            flatter myself that of my late Father Mr Saml. Delap of Bourdeaux with whose house under the firm of S:
            & I: H Delap you have had considerable connexions during the american
            War.—Presuming therefore in the reciprocal respect that always subsisted between you I
            humbly take leave to solicit your assistance in the unhappy Situation to which I am
            fallen.
          Not to trespass on your time Sir, it will be sufficient to inform
            you that notwithstanding the Known extensive property of our house thro’ the unforseen
            Misfortunes of it’s connexions it has become Bankrupt; and in it all my fortune is
            involved—the consequence of which has been that after struggling with inexpressible
            difficulties, I have been arrested, and thrown into the Fleet Prison, where I am at this
            time confined, overwhelmed with every accumulation of Want and Distress, fatally
            experiencing the frowns and neglect of those whom I considered and who ought to have
            shewn themselves my friends.
          In this unforseen distress I am encouraged from your generous
            character, and the former connexion that existed between you and your Brother Mr. Saml. Adams with our House to
            sollicit such releif from you as you may think (upon inquiring the unhappy State of my
            Circumstances) proper:—assuring you at the same time that it shall be repaid to you so
            soon as the affairs of my Brother’s House shall be arranged, which there is every reason
            to expect will be ’eer long. But by this at the same time I would not have you
            understand that by this I wish to solicit any greater assistance than what
            may afford me a temporary releif.
          I have the honour to remain, / with the utmost Respect / Sir / Your
            most hble & obedt. Servt.


          
            
              Robert Delap.
            
          
          
            Answer.
             March 3. 1786.
            Mr. Adams never had the least Connection of any Kind with
              the House of S. and I. H. Lelap of Bourdeaux directly or indirectly that he knows
              of.
            
          
        